Case 14-50971-CSS   Doc 466-19   Filed 05/02/20   Page 1 of 5




   Exhibit 73
    Case 14-50971-CSS         Doc 466-19      Filed 05/02/20     Page 2 of 5




DRAFT                                                                                         -
                 MINUTES OF SPECIAL MEETING OF THE
                      BOARD OF DIRECTORS OF
                   ALLIED SYSTEMS HOLDINGS, INC.
                          September 23, lOll


       A special telephonic meeting of the Board of Directors of Allied Systems
Holdings, Inc. ("Allied" or the "Company") was held on September 23, 2012,
pursuant to notice given to all members. Present were Brian Cullen, Ira Tochner,
Derex Walker, Mark Gendregske, and Jeff Pelletier. Also in attendance by
invitation of the Board were Jeff Kelley of Troutman Sanders; Stephanie Bond of
Yucaipa; Mark Collins of Richards, Layton and Finger; and Scott Macaulay and
John Blount of the Company. Mr. Blount acted as Secretary of the meetin~.




                                                                               ALLIED000152
    Case 14-50971-CSS          Doc 466-19       Filed 05/02/20      Page 3 of 5




DRAFT
                                                                                                    ...




       Mr. Cullen then advised the Board that he and Mr. Gendregske had spoken
with the advisors prior to the Board meeting, resulting in him supporting the
proposed course of action.




    Mr. Walker made a motion to turn the issue over to the Special
Committee, Mr. Pelletier seconded the motion, and it was unanimously approved.

        Mr. Blount then provided the Board with an update on the Company's
efforts to reach a conclusion on its retention of a financial advisor. He reminded
                                         2




                                                                                     ALLIED000153
    Case 14-50971-CSS          Doc 466-19       Filed 05/02/20      Page 4 of 5




DRAFT

the Board that it had approved the retention of Rothschild, but that the
bankruptcy judge had ruled that Rothschild's fee should be subject to 330 (rather
than 328) in the event of a credit bid or sale to JCT. The judge said, however,
that if Rothschild, the Company, the petitioning creditors, and the unsecured
creditors committee ("UCC") could agree to some other arrangement, he would
accept it. After extensive discussions, Rothschild, the petitioning creditors and
the UCC appeared willing to accept an arrangement in which all aspects of the
retention agreement remained as wrillen except that in the event of a credit bid
contested by the petitioning creditors the Rothschild fee would be an amount to
be negotiated in good faith, but not to exceed $2 million.

       Mr. Walker stated that he found the concept acceptable but was concerned
about some of the specifics. He noted that in a sale to JCT Rothschild would get
$1.75 million under section 328, but under a contested credit bid Rothschild
would get $0 to $2 million. Mr. Walker opined that Rothschild would look at the
contested credit bid as paying nothing so our financial advisor might not provide
the Company full support in that event. He also suggested that the structure
might color the advice the Company would receive from Rothschild because of
the apparent disincentive associated with a contested credit bid. He
recommended that the Rothschild fee be renegotiated to provide a minimum of $1
million and a maximum of $2 million on any credit bid (not just a contested
credit bid).




        Mr. Cullen stated that he was not concerned about the incentive issue. He
said that the Company canvassed the financial advisors and it was successful in
getting Rothschild to agree lo compromise its terms, but the judge's order left the
Company in a situation where the financial advisor was going to have some
unusual incentives should it choose not to behave in a professional manner. He
said that the Company needed to go down the path of retaining Rothschild. Mr.
Cullen felt that there were few options in the bankruptcy: (1) a sale to JCT,
which he did not support in the current form, and (2) a credit bid. In the event of
a credit bid, the company would need a financial advisor on the issues of
valuation and possibly equitable subordination. The banker the Company needed
at the time, according to Mr. Cullen, was the banker running the deal. He felt
that if the case resulted in a contested credit bid and for some reason Rothschild
failed to do its job properly, then worst case the Company could fire Rothschild
and get an expert witness to finish. Finally, he said the Company needed to get
going on the issue.

       After an extended discussion, Mr. Gendregske stated that he wanted the
financial advisor issue resolved before meeting with Ford on September 26. Mr.
                                         3




                                                                                    ALLIED000154
    Case 14-50971-CSS          Doc 466-19       Filed 05/02/20       Page 5 of 5




DRAFT


Cullen agreed that it should be resolved ASAP, and Mr. Blount said that the
Company would try to negotiate the best possible deal with Rothschild, but
should then quickly get Rothschild back to work.

        The meeting was then briefly adjourned for the Special Committee to meet
and discuss the adversary proceeding issue. When the meeting reconvened, Mr.
Cullen advised the Board that the Special Committee unanimously recommended
that the Company pursue the adversary proceeding. He made a motion
accordingly, which was seconded by Mr. Gendregske. The motion passed
unanimously, with Mr. Tochner, Mr. Walker and Mr. Pelletier abstaining.

      There being no further business to be discussed at the meeting, the meeting
was adjourned.



                                         Respectfully submitted,



                                         John F. Blount, Secretary




                                         4




                                                                                    ALLIED000155
